department of the treasury internal_revenue_service washington d c cc intl br6 number release date date uilc internal_revenue_service national_office field_service_advice memorandum for from subject steven a musher chief branch cc intl this field_service_advice responds to your request for field_service_advice dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c agency allowances authorizations corporation a corporation b corporation c_corporation d costs country customers date a date b date c date d entities events individuals items owners payments permits service a service b service c service d service e status year year issue whether a consequence of the sham_transaction and assignment_of_income in this case is a constructive_dividend from corporation a to its shareholders and a capital_contribution from the shareholders to corporation c conclusion the assignments of income from corporation a to corporation c were distributions from corporate earnings that yielded direct benefits to the common shareholders of corporation a and corporation c accordingly the payments should be classified as constructive dividends to the shareholders of corporation a and subsequent contributions by those shareholders to the capital of corporation c facts background corporation a is a domestic provider of service a to customers at issue in this field_service_advice are substantially_all tax years subsequent to year pursuant to authorizations and various permits from agency corporation a provided service b to all customers in conjunction with service a if a customer also desired service c he made payments to corporation a historically corporation a included these payments in its gross_income on date a corporation a formed a wholly-owned country subsidiary_corporation b the name of which was subsequently changed to corporation c on date b after several capital contributions by corporation a to corporation c_corporation a declared a taxable dividend of one share of corporation c stock per share of corporation a stock to be paid to corporation a shareholders-of-record as of date c_corporation a held a minority interest in corporation c consisting of a of the shares outstanding on date d the proportionate ownership of the individual shareholders in corporation c was similar but not identical to that of the individual shareholders in corporation a from time to time corporation a obtained from individuals shares of corporation c however in general corporation a later distributed such shares to owners thereby eliminating its ownership of corporation c shares for each year at issue although the shares of corporation c could be transferred the right of transfer was limited on any particular date the shareholders of corporation a were substantially identical to the shareholders of corporation c although the proportionate ownership_interest of a particular shareholder in corporation a and corporation c would likely not be identical some shareholder divergence was also attributable to intra-family and charitable gifts of shares as well as some stock redemptions by corporation a during the years at issue corporation a had substantial earnings_and_profits thus any distributions of property by corporation a to its shareholders would constitute dividends for federal_income_tax purposes transaction prior to year corporation a had obtained from entities proposals for alternative methods of treating payments in order to implement one of these proposals corporation a formed the corporation that came to be known as corporation c in the manner described above starting in year corporation a decided to shift the payments earned for service c to corporation c as a means of shifting this income corporation a entered into a contract with an unrelated party corporation d whereby the latter agreed to provide service d to corporation a in connection with corporation a’s performance of services a and c to its customers corporation a in turn agreed to pay corporation d the income from the payments that were earned from service c net of costs incurred by corporation a corporation a then deducted the net payments remitted to corporation d on its income_tax return in order to transfer the net payments to corporation c_corporation d entered into a contract with corporation c whereby the latter agreed to perform service e for corporation d in exchange for this service corporation d paid corporation c b of the payments corporation d received from corporation a less certain expenses and fees charged by corporation d hence corporation d acted merely as an intermediary for transferring the payments less certain expenses and fees to corporation c while corporation d and corporation c agreed to perform services d and e for the benefit of corporation a neither entity assumed costs in connection with events instead costs were assumed by corporation a as events occurred under the newly-structured transaction corporation a attempted to avoid federal_income_tax on payments and corporation c accumulated investment_income from those amounts in country without imposition of either country tax or u s income_tax on a current basis on corporation a corporation c or the shareholders the restructuring was performed for the purpose of avoiding tax and the arrangement between corporation a corporation c and corporation d lacked economic_substance and business_purpose the purpose of the arrangement with corporation d and corporation c was to confer tax-free benefits on the shareholders of corporation a and corporation c the arrangement was a sham that involved an assignment_of_income from corporation a to corporation c accordingly corporation a is not entitled to deduct the net payments remitted to corporation d pursuant to their contract law and analysis the correct characterization of excessive payments between corporations under common ownership arises in several contexts including sec_61 sec_162 and sec_482 to date the courts have not articulated a single rule to govern the classification of such payments in all cases rather the facts in each case must be examined in order to determine the correct characterization of the payments sec_316 of the code provides that any distribution_of_property made by a corporation to its shareholders out of earnings_and_profits accumulated after date is a dividend in general a distribution by a corporation or a payment by a corporation for the benefit of a shareholder whether or not it is formally declared as a distribution will in the absence of a corporate business_purpose constitute a constructive_dividend to the shareholder an undeclared distribution by a corporation may be treated as a constructive_dividend to the shareholder if it is made for the shareholder’s direct benefit in such cases the distribution need not be made directly to the shareholder but may be made to another party 61_tc_232 in revrul_69_630 1969_2_cb_112 the service treated an excessive payment between brother-sister_corporations as a dividend to the common shareholders and a capital_contribution by the shareholders to the related corporation that received the excessive payment in the revenue_ruling individual a caused his wholly- owned corporation x to sell certain assets at a less than arm’s length price to another corporation wholly-owned by him y a principal purpose of the sale was the avoidance of federal_income_tax the commissioner made an allocation of income pursuant to sec_482 in order to reflect an arm’s length price the effect of this allocation was to increase x’s income and y’s basis in the transferred assets this increase was treated as a distribution to a with respect to his x stock and a capital_contribution by a to y revrul_78_83 1978_1_cb_79 held that if property is transferred from brother_corporation to a sister corporation without adequate_consideration a constructive distribution has been made to the common parent regardless of whether a motive existed for improper allocation of income or deductions between the corporations some courts have applied a demonstrable business_interest theory for example in knipe v commissioner tcmemo_1965_131 aff’d per curiam sub nom 356_f2d_514 3rd cir cert_denied 385_us_822 the tax_court held that where payments by a brother because the arrangement was a sham and an assignment_of_income we need not consider how sec_482 might apply to a sister corporation purportedly for services lacked a valid transferor business_purpose they constituted constructive dividends to the common shareholders courts often require a showing of direct benefit as a prerequisite for finding a constructive_dividend to the common shareholder s for example in 52_tc_888 aff’d 441_f2d_593 5th cir the service argued that a transfer of cash between brother-sister_corporations was a constructive_dividend to the common shareholder and a contribution of capital to the transferee corporation because the tax_court viewed the benefit to the common shareholder to be merely derivative it held there was no constructive_dividend rushing t c pincite in white tool v commissioner tcmemo_1980_443 aff’d 677_f2d_528 6th cir cert_denied 459_us_907 a profitable brother_corporation made excessive payments to its loss sister corporation for rental of four motor vehicles and an airplane the commissioner determined an arm’s length rent allocated the excessive rent from the loss_corporation to the profitable corporation and classified the greater than arm’s length amount as a constructive_dividend to the common shareholders of the two corporations although the tax_court upheld the primary allocation of income pursuant to sec_482 it viewed the benefits to the shareholders as derivative in nature and declined to find a constructive_dividend see also r t french co v commissione60_tc_836 shareholder benefit was derivative no constructive_dividend to common parent of brother-sister_corporations that engaged in non-arm’s-length transaction where parent never received the income and where actual dividends_paid to parent exceeded amount of asserted constructive dividends 89_tc_1010 aff’d on this issue 914_f2d_396 3rd cir payments from affiliates to parent although not deductible as insurance premiums were not constructive dividends because they benefited the affiliates in aod the service declined to acquiesce in white tool and stated that in its view the existence of a constructive_dividend should be determined not based on whether a direct benefit accrues to the shareholder but based on whether the intercorporate transfer serves a demonstrable legitimate business_interest of the transferor emphasis added in this connection an earlier decision 74_tc_60 held that a valid business_purpose for the payment although not controlling is a significant factor under the direct benefit test a court might conclude based on white tool and rushing that the tax_avoidance benefits to the shareholders in this case are nevertheless only derivative rather than direct such that no constructive dividends resulted to them although this case is arguably distinguishable in that the tax_avoidance was egregious it is uncertain whether that distinction would compel a different outcome on the constructive_dividend issue regardless of whether the demonstrable business_interest or the shareholder direct benefit test applies the result in this case is in our view the same namely a constructive_dividend to the shareholders followed by the shareholders’ contribution to the capital of corporation c we have considered and eliminated for now the potential alternative characterizations of the excessive payments attributable to the assignments of income in this case as either loans or as non-shareholder contributions by corporation a to corporation c excessive payments or other transfers of funds between commonly-controlled corporations generally will not be characterized as debt unless the economic_substance of the transaction indicates that the parties intended to create indebtedness 61_tc_367 critical inquiry is whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comport ed with the economic reality of creating a debtor-creditor relationship 398_f2d_694 3rd cir court must determine whether investment analyzed in terms of economic reality is risk capital subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship see also 154_f3d_61 3rd cir in particular a debt will not be found unless there is an unconditional obligation either express or implied to repay the funds in question fin hay realty f 2d pincite in 104_tc_424 the service imputed_interest on certain intercorporate payments pursuant to sec_482 and argued that the amounts should be treated as debt the irs prevailed on that theory primarily because the taxpayer failed to carry his burden of showing that the amounts in question were not debt in the instant case there is no evidence direct or indirect whether in terms of writings course of conduct of the parties or otherwise of a debt obligation the transfers to corporation c occurred at regular intervals over a period of c years without any repayment demand for repayment or other evidence that a repayment obligation existed since as noted above sec_482 need not be applied in this case we do not address the separate analysis of secondary adjustments to conform accounts to reflect primary adjustments under sec_482 pursuant to the regulations and applicable revenue procedures see generally sec_1_482-1 revproc_99_32 1999_34_irb_296 superseding revproc_65_17 1965_1_cb_833 similarly the facts known to date do not support characterizing the excessive payments attributable to the assignments of income as non-shareholder contributions by corporation a to corporation c the legislative_history of sec_118 recognizes that contributions to capital may be made by persons other than shareholders section deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess for example a developer local_government or business organization may contribute property to a corporation in order to obtain a specific benefit such as the location of a business in a particular locality e g may department stores v commissioner tcmemo_1974_253 aff’d 519_f2d_1154 8th cir in determining whether payments are capital contributions courts generally look to the intent of the transferor among the factors indicating that a transfer is a contribution_to_capital are bargaining with respect to the amount contributed and a likelihood that the contribution will result in additional income for the transferor while courts have found capital contributions where unrelated parties made payments to induce some action by the corporation or where shareholders made payments to their corporation no decision has found a capital_contribution where excessive payments were made between brother-sister_corporations further corporation c’s assets include the net amount of payments remitted by corporation a to corporation d that were subsequently transferred to corporation c as discussed above the consequences of the determination that the income belongs to corporation a were constructive dividends to the shareholders followed by deemed contributions by the shareholders of the constructive_dividend proceeds to the capital of corporation c the capital contributions thus belong to corporation c this conclusion would be the same even if it were determined that the deemed transfers constituted non-shareholder contributions by corporation a to the capital of sister corporation c rather than deemed contributions by the shareholders to the capital of corporation c under either characterization from the perspective of corporation c the transfers were capital contributions and the resulting assets belonged to corporation c we note that with respect to the basis of the corporation c stock in the hands of the shareholders all taxable years prior to year are now closed for most individual shareholders to the extent that the shareholders failed to report income on account of the constructive dividends received from corporation a in the closed years the duty_of_consistency would bar them from claiming a step-up in the basis of their stock in corporation c as a result of the deemed contributions of capital to corporation c the duty_of_consistency doctrine prevents a taxpayer after taking a position in one year that is to his advantage and once an adjustment with respect to that year is barred from adopting a contrary position in a subsequent year 605_fsupp_26 d mont thus for example a taxpayer who benefited from a representation in one tax_year may not reduce his tax in a subsequent tax_year by arguing after the statute_of_limitations has run on the earlier year that his original representation was incorrect and that more tax was due in the now-closed year see 854_f2d_755 5th cir cert_denied 490_us_1065 109_tc_290 thus the duty_of_consistency prevents a taxpayer from obtaining a permanent exclusion of income that is taxable or from deducting the same expense in multiple taxable years letts t c pincite the duty_of_consistency has three elements the taxpayer represented a fact or reported an item for federal_income_tax purposes for a particular year the service acquiesced in or relied upon the representation of fact or the reported_item for that year and the taxpayer attempts to change the representation or reporting in a subsequent year after expiration of the period of limitation and the change is detrimental to the service herrington f 2d pincite and 105_tc_324 a taxpayer’s inclusion or omission of a particular item on a tax_return can be a representation that the facts are consistent with how the item is reported thus failure to report a particular item_of_income may be an implied representation of fact with respect to that item which the taxpayer cannot repudiate at a later date letts t c pincite 244_f2d_874 9th cir failure to report receipt of funds on an income_tax return was a representation that the funds were a loan repayment when the duty_of_consistency applies the commissioner may proceed as if the original representation on which he relied continues to be true even if it is not and the taxpayer is estopped from advancing a contrary position cleo perfume inc v commissioner tcmemo_1998_155 the duty_of_consistency does not apply to a mutual mistake of law provided that both the taxpayer and the commissioner had knowledge of or equal access to facts that would have alerted them to the mistake herrington v commissioner f 2d pincite letts t c pincite 100_f3d_778 10th cir estate of ashman v commissioner tcmemo_1998_145 169_f2d_483 1st cir taxpayer was entitled to change position in second return to report constructive receipt of salary in an earlier year because this was a question of law not fact if the shareholders in the instant case failed to report dividend income in the years prior to year they implicitly represented that the assignments of income from corporation a to corporation c did not result in constructive dividends this position might have been reasonable if for example under different facts the transfers had a valid business_purpose or if the shareholders did not directly benefit from the transfers on the facts of this case however the duty_of_consistency bars the shareholders from disavowing the original representation although the mistake in this case was legal in nature the commissioner did not have equal access to the facts for the years that are now closed in effect the commissioner was led to rely on the belief that the transaction between corporation a and corporation c constituted legitimate service e whereas in reality it was a sham_transaction and an assignment_of_income from corporation a to corporation c motivated by tax-avoidance considerations the commissioner failed to advance the constructive-dividend theory in the intervening years because he was unaware of the true nature of the transaction under these circumstances the shareholders cannot assert the question of law exception to the duty_of_consistency thus the shareholders would be precluded from arguing that they had dividend income in the closed years and that they are entitled to a corresponding step-up in the basis of their stock in corporation c case development hazards and other considerations if you have any questions please call ___________________________ steven a musher chief branch
